DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and IDS submitted on 02/11/2022.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s IDS submission filed on 02/11/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 8, and 15 in Examiner’s Amendment given above, each claim contains allowable subject matter when the claim is taken as a whole.  See italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
	
1.  A computing system comprising: 
one or more processors; and 
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least:
interface with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding a decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promote one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

8.  A method for failing over from a primary decentralized identity store to a secondary decentralized identity store, the method comprising: 
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding a decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

15.  A computer program product comprising one or more computer- readable hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform at least: 
interface with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding a decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

The elements of independent Claims 1, 8, and 15 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.  
After a thorough review of the references in the IDS submitted on 02/11/2022 and a search of the prior art, no one reference was found and considered by the Examiner to be the most related prior art reference.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Arumugam et al (U.S. Patent Publication No. 2021/0191827 A1) teaches receiving a first and second registration requests transmitted by a first and second smart containers, including first and second information identifying a first and second capabilities; and receiving a first request transmitted by the first smart container as a 
Haque et al (U.S. Patent Publication No. 2020/0344234 A1) teaches an active distributed ledger may comprise an indication of an inactive permission associated with a user device. An entry comprising such indication added to another distributed ledger that is supplemental to the active distributed ledger. An updated active distributed ledger may be generated that does not comprise the indication of the inactive permission. The updated active distributed ledger may comprise an indication of a new permission associated with the user device. The updated active distributed ledger may be stored on the user device or any other device on a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114